Martin, J.,
delivered the opinion of the court.
The plaintiff claims as his property, a lot of ground in the possession of the defendant, who claimed title, under a sheriff’s sale as collector of taxes, and under an execution on a judgement of the Parish Court, for a fine of forty dollars.
There was a verdict and judgement for the defendant, and the plaintiff appealed.
The record shows the plaintiff resides in the parish of New-Orleans, and the tax, for the payment of which the lot was sold, was assessed in the parish of Jefferson, where it lies. It is clear he was as to this tax a non-resident, i. e., a resident of another parish, and m such a case, the sheriff or collector of taxes should have made a return to the state treasurer, by whom alone the payment of the tax by a sale of the land, 1 ; J could have been enforced.
The word “non-resident” in our tax laws is not confined, as the defendant’s counsel contends, to persons residing out of the state, but includes those who reside in it, but out of the parish in which the land is situated and the tax assessed.
The sheriff must go to the house of the landholder and summon him to pay the tax. 2 Moreau’s Dig. 453,512. This he cannot officially do, if the house be in another parish than his own; for he cannot act officially out of it. If a person, whose property is taxed, remove out of the parish, the sheriff, as collector of taxes, cannot sell his property, but the sale must be made by the state treasurer, to whom the removal must be reported. Moreau’s Dig. 455, 516. Id. 479, 2.
He who claims property sold under an execution, must produce the judgement of a court having jurisdiction of the matter in dispute.
It is, therefore, clear, that the plaintiff was not divested of his property, by a sale made by an officer who was not authorized by law to sell it for taxes.
He who claims property sold under an execution, must produce the judgement of a court having jurisdiction of the matter in dispute. Here the court who rendered the judgement was the Parish Court. The matter in dispute, a fine of forty dollars; of such a fine the jurisdiction, by an express law, is exclusively given to a justice of the peace. Code of Practice, 1061, 1063. The code further declares that parish courts have no original jurisdiction of causes of which cognizance is there given to justices of the peace exclusively. Id. 1066.
The plaintiff cannot have been divested of his property in the lot, by a sale under an execution issued on a judgment rendered by a court who had no jurisdiction of the matter in dispute before it.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be annulled, avoided and reversed, and that the plaintiff recover the premises in the petition, from the defendant, with costs in both courts,